Citation Nr: 0123790
Decision Date: 10/11/01	Archive Date: 12/03/01

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 
DOCKET NO.  97-03 832	)	DATE OCT 11, 2001
	)
	)


ORDER

     The following correction is made in a decision issued by the Board in this case on September 28, 2001:

     Add the following paragraph to the beginning of page 4: "The Board emphasizes that, pursuant to the Courts Order, after notice to the affected parties and an opportunity to be heard, the claim should be decided by the RO in the first instance.  The aggrieved party may then file a Notice of Disagreement and pursue an appeal, if desired."    

	

		
	V. L. Jordan
	Member, Board of Veterans Appeals


Citation Nr: 0123790	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-03 832	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


FINDING OF FACT

Following an award of past-due benefits, the Regional Office 
(RO) referred this case to the Board of Veterans' Appeals 
(Board) for a decision on whether the attorney fee agreement 
was reasonable.    



CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement to attorney fees under 
direct payment contingency-fee agreements.  
38 U.S.C.A. §§ 5904, 7104(a) (West 1991 & Supp. 2001); Scates 
v. Gober, 14 Vet. App. 62 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1967 to 
March 1972.  

In Scates v. Gober, 14 Vet. App. 62, 64 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) held that

all issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board] review.  

The Court vacated the Board decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.  

In this case, in an October 1995 rating decision, the RO 
awarded the veteran a total disability rating based on 
individual unemployability (TDIU) effective from April 1, 
1991.  The award resulted in the payment of past-due benefits 
to the veteran.  

The veteran is represented by K.C. (the attorney).  In a 
contingency fee agreement signed by the veteran in June 1994, 
the veteran retained the representational services of the 
attorney.  The veteran agreed to a contingent legal fee of 30 
percent of past-due benefits awarded, to be paid directly 
from the veteran to the attorney.  The agreement specifically 
stated that the contingency fee should not be withheld by the 
Department of Veterans Affairs (VA) from any past-due 
benefits awarded on the basis of the veteran's claims.    

In a February 1997 decision, the Board determined that the 
attorney was not eligible for payment of fees, explaining 
that there had been no final Board decision with respect to 
the TDIU issue.  See 38 U.S.C.A. § 5904(c)(1) (West 1991 & 
Supp. 2001).  The attorney appealed the Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In a November 2000 Order, the Court noted that the February 
1997 Board decision discussed the issue of eligibility for 
attorney fees.  Implicitly finding that its holding from 
Scates was applicable to this case, the Court dismissed the 
appeal, vacated the February 1997 Board decision, and 
remanded the matter to the Board with directions to dismiss 
the matter of attorney fee eligibility.        

Accordingly, under Scates, the Board must dismiss the matter 
concerning attorney fee eligibility as referred to the Board 
for want of original jurisdiction to decide eligibility 
attorney fees.  



ORDER

The matter before the Board is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeal

 




